J-S01035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUSTIN REED YOUNG                          :
                                               :
                       Appellant               :   No. 709 MDA 2020

              Appeal from the PCRA Order Entered April 24, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001515-2017


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED APRIL 13, 2021

        Austin Reed Young appeals from the order, entered in the Court of

Common Pleas of Lycoming County, denying his petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.                Young

challenges    his    registration   requirements   under    Pennsylvania’s   Sexual

Offender Registration and Notification Act (SORNA), 42 Pa.C.S.A. §§ 9799.10

et seq., as modified by Act 10 and Act 29 of 2018 (collectively referred to as

SORNA II).1 After our review, we reverse and remand for further proceedings.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 SORNA was originally enacted on December 20, 2011, effective December
20, 2012. See Act of Dec. 20, 2011, P.L. 446, No. 111, § 12, effective in one
year or Dec. 20, 2012 (Act 11 of 2011). Act 11 was amended on July 5, 2012,
also effective December 20, 2012, see Act of July 5, 2012, P.L. 880, No. 91,
effective Dec. 20, 2012 (Act 91 of 2012), and amended on February 21, 2018,
effective immediately, known as Act 10 of 2018, see Act of Feb. 21, 2018,
J-S01035-21



        Young was charged in connection with the August 5, 2017 sexual assault

of a mentally disabled twelve-year old girl. On September 15, 2017, Young

entered a guilty plea to rape of a mentally disabled person, which was graded

as a felony of the first degree. See 18 Pa.C.S.A. § 3121 (a)(5). In his written

plea colloquy, and on the record, Young acknowledged that, as part of his plea

agreement, he was obligated to register for life under SORNA. See N.T. Guilty

Plea Hearing, 9/15/17, at 3.

        On January 24, 2018, the court sentenced Young to six to twenty years’

imprisonment and notified him that, as a Tier III offender,2 he was subject to

lifetime registration under SORNA.3 As Young’s offenses were committed after
____________________________________________


P.L. 27, No. 10, §§ 1-20, effective Feb. 21, 2018 (Act 10 of 2018), and, lastly,
reenacted and amended on June 12, 2018, P.L. 140, No. 29, §§ 1-23, effective
June 12, 2018 (Act 29 of 2018). Acts 10 and 29 of 2018 are generally referred
to collectively as SORNA II. Through Act 10, as amended in Act 29
(collectively, SORNA II), the General Assembly split SORNA I’s former
Subchapter H into a Revised Subchapter H and Subchapter I. Subchapter I
applies to sexual offenders who committed an offense on or after April 22,
1996, but before December 20, 2012. See 42 Pa.C.S.A. §§ 9799.51-9799.75.
Revised Subchapter H applies to offenders who committed an offense on or
after December 20, 2012. See 42 Pa.C.S.A. §§ 9799.10-9799.42. As our
Supreme Court recently explained in Commonwealth v. Torsilieri, 232 A.2d
567 (Pa. 2020), “[i]n essence, Revised Subchapter H retained many of the
provisions of SORNA, while Subchapter I imposed arguably less onerous
requirements on those who committed offenses prior to December 20, 2012,
in an attempt to address this Court’s conclusion in [Commonwealth v.]
Muniz[, 164 A.3d 118 (Pa. 2017)] that application of the original provisions
of SORNA to these offenders constituted an ex post facto violation.” Id. at
580.
2   See 42 Pa.C.S.A. § 9799.14(d)(8).

3   See 42 Pa.C.S.A. § 9799.15(2).



                                           -2-
J-S01035-21



December 20, 2012, he is required to register pursuant to Revised Subchapter

H of SORNA.4 The court made no official determination as to whether Young

should be deemed a sexually violent predator (SVP).5 Young did not file a

direct appeal.

        On December 18, 2018, Young file a timely pro se PCRA petition, raising

numerous challenges to his SORNA registration requirements, including a

claim that SORNA infringes on his fundamental right to reputation as it

contains an irrebuttable presumption that sexual offenders “pose a high risk

of committing additional sexual offenses.” PCRA Petition, 12/18/18, at 9-10

(quoting 42 Pa.C.S.A. §§ 9799.11(a)(4)). The PCRA court appointed counsel
____________________________________________



4   See supra n. 1.

5 On December 18, 2017, the Commonwealth filed a praecipe for a hearing to
determine whether Young was an SVP. On January 2, 2018, the court denied
this request without further explanation. We point out that on October 31,
2017, shortly before Young was sentenced, a panel of this Court decided
Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017 (Butler I). In
Butler I this Court held SORNA’s SVP determination procedure was
unconstitutional as it “increase[d] the criminal penalty to which a defendant
is exposed without the chosen fact-finder making the necessary factual
findings beyond a reasonable doubt.” Id. at 1218. The Butler I Court held
that a trial court could no longer designate defendants as SVPs or hold SVP
hearings until the legislature enacted a constitutional procedure for SVP
designation. Id.

 In response to Muniz and Butler, the legislature passed SORNA II. See Act
10 of 2018 and Act 29 of 2018, supra at n. 1. Moreover, the Supreme Court
subsequently issued its decision in Commonwealth v. Butler, 226 A.3d 972
(Pa. 2020) (Butler II). There, the Supreme Court reversed this Court’s
determination that the SVP designation procedure was unconstitutional. In
Butler II, the Supreme Court held that SORNA’s registration requirements as
applied to SVPs did not constitute constitutional criminal punishment. Id.

                                           -3-
J-S01035-21



for Young. Counsel subsequently filed a petition to withdraw and a no-merit

letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On

December 3, 2019, the PCRA court filed an order and opinion indicating its

intent to dismiss Young’s petition without a hearing pursuant to Pa.R.Crim.P.

907. The PCRA court granted counsel’s petition to withdraw.

      On January 17, 2020, Young filed a pro se response to the PCRA court’s

Rule 907 notice, again asserting that SORNA’s irrebuttable presumption

violated his fundamental right to reputation and noting that the Court of

Common Pleas of Chester County found SORNA (Subchapter H) to be

unconstitutional on this basis in Commonwealth v. Torsilieri, No. 15-CR-

1570-2016 (Chester Co. Comm. Pls. 2016). Young noted in his response that,

at that time, trial court’s decision in Torsilieri was pending before the

Pennsylvania Supreme Court.

      On April 24, 2020, the PCRA court dismissed Young’s petition. While

the PCRA court acknowledged the trial court’s decision in Torsilieri, it noted

that no Pennsylvania Superior Court or Supreme Court decision had found

SORNA to be unconstitutional on the basis that it violates a sexual offender’s

fundamental right to reputation. The court stated that if Young “wishe[d] to

protect his right to avail himself [of] any future Supreme Court decisions, he

can appeal this case to the Pennsylvania Superior Court and, if he does not

succeed there, he can file a petition for allowance of appeal with the

Pennsylvania Supreme Court.”     PCRA Court Opinion, 4/24/20, at 2.      This

                                    -4-
J-S01035-21



timely appeal followed. The PCRA court did not direct Young to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

        Young raises one issue for our review:

        Do[] SORNA’s mandatory registration, notification, reporting, and
        verification requirements violate fundamental rights deemed
        inviolate guaranteed to all Pennsylvania citizens by Article 1 of the
        Pennsylvania Constitution?

Appellant’s Brief, at 6.6

        Young argues that SORNA infringes on his fundamental right of

reputation by creating an irrebuttable presumption that a sex offender is likely

to reoffend. His challenges mirror those considered by our Supreme Court in

its recent decision in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020),

which was decided while this appeal was pending, and which is controlling

here.

        In   Torsilieri,    the   Commonwealth     appealed    the   trial   court’s

determination that Revised Subchapter H of SORNA was unconstitutional as

violative of numerous protections of the United States and Pennsylvania

Constitutions. The Supreme Court acknowledged that, based on evidence the

defendant had presented in the trial court, he posed “colorable constitutional

challenges” to Revised Subchapter H’s registration and notification provisions

based upon his asserted refutation of two critical legislative determinations:
____________________________________________


6 While Young challenged his SORNA registration requirements in a PCRA
petition, our Supreme Court has recently held that the PCRA is not the
exclusive method for challenging sexual offender registration statutes. See
Commonwealth v. Lacombe, 234 A.3d 602, 617-18 (Pa. 2020).

                                           -5-
J-S01035-21



(1) that all sex offenders pose a high risk of recidivism; and (2) that the tier-

based registration system of Revised Subchapter H protects the public from

the alleged danger of recidivist sex offenses. Id. at 573-74. Notwithstanding

the defendant’s proffered evidence, however, the Court decided it was unable

to conclude, based upon the record before it, whether the defendant had

sufficiently undermined the validity of the legislative findings supporting

Revised Subchapter H’s registration and notification provisions, especially in

light of the Commonwealth’s contradictory scientific evidence produced on

appeal. Id. at 585. Noting that “it is not the role of an appellate court to

determine the validity of the referenced studies based on mere citations rather

than allowing the opportunity for the truths to develop through a hearing on

the merits of the evidence,” the Court declined to reach the merits of the

appeal and remanded to the trial court to allow the parties to address “whether

a consensus has developed to call into question the relevant legislative policy

decisions impacting offenders’ constitutional rights.” Id.

      The Torsilieri Court highlighted the following principles:

      [W]e emphasize that all cases are evaluated on the record created
      in the individual case. Thus, a court need not ignore new scientific
      evidence merely because a litigant in a prior case provided less
      convincing evidence. Indeed, this Court will not turn a blind eye
      to the development of scientific research, especially where such
      evidence would demonstrate infringement of constitutional rights.

      Nevertheless, we remain mindful that “the wisdom of a public
      policy is one for the legislature, and the General Assembly’s
      enactments are entitled to a strong presumption of
      constitutionality rebuttable only by a demonstration that they
      clearly, plainly, and palpably violate constitutional requirements.”


                                      -6-
J-S01035-21


      Shoul v. Com., Dept. of Transp., Bureau of Driver Licensing,
      [] 173 A.3d 669, 678 (2017).

Torsilieri, 232 A.3d at 595-96.

      Here, Young’s PCRA petition, like the arguments raised in Torsilieri,

alleges that SORNA violates his fundamental right to reputation through its

creation of an irrebuttable presumption. In his response to the PCRA court’s

Rule 907 notice, Young included the citation to the decision of the Chester

County Court of Common Pleas in Torsilieri. Although Young did not present

scientific studies or evidence to support his claim that the underlying

legislative policy in Subchapter H infringes on his constitutional rights, we do

not find waiver. It is noteworthy that at the time Young filed both his petition

and his response to the Rule 907 notice, Torsilieri had not yet been decided;

at that time, the law was, and in some circumstances remains, unclear. This

Court has found waiver where the Torsilieri issue was never raised before

the lower court and was presented for the first time on appeal.            See

Commonwealth v. Reslink, --- A.3d --- (Pa. Super. 2020).              We have

refused to find waiver, however, where the issue is raised before the lower

court, even in the absence of a factual record.      See Commonwealth v.

Asher, 244 A.3d 27, 32 (Pa. Super. 2021) (although appellant preserved his

challenges at sentencing and in post-sentence motions, there was no factual

record; this Court, in accordance with Torsilieri, vacated and remanded “for

a hearing at which the parties can present evidence for and against the

relevant legislative determinations discussed above.”). Here, like in Asher,



                                     -7-
J-S01035-21



Young raised the Torsilieri issue before the lower court, in both his PCRA

petition and his response to the PCRA court’s Rule 907 notice of intent to

dismiss. Although Young’s response to the Rule 907 notice was not specific,

the issue was presented to the lower court.

     As such, we conclude that the PCRA court erred in denying Young’s

petition without a hearing. We reverse and remand for further proceedings in

accordance with this memorandum.

     Reversed and remanded. Jurisdiction relinquished.

     Judge McCaffery joins this Memorandum.

     President Judge Emeritus Stevens files a Dissenting Statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2021




                                    -8-